PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 14/812795
Filing Date: July 29, 2015
Appellant(s): HAINE et al.



__________________
Lam Doan 
Reg. 63, 593
For Appellant













EXAMINER'S ANSWER

This is in response to the appeal brief filed October 20, 2021 appealing from the Office action mailed June 01, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”













(2) Response to Argument

On Pg. 12 of remarks, Appellant states “Different Elements in Different References are Used to Reject the Same Element in the Independent Claims The Office Action cites to different elements of Kwong to reject the same element recited in independent claims 1, 8, and 15. Pg. 14 of remarks, Appellant states, “Clearly, the Office Action is relying on different elements in Kwong, Urmy, and Akiyama to reject the same element recited in the same and/or different limitations. The various elements relied upon in Kwong, Urmy, and Akiyama are different from each other. In particular, the query in Kwong is for locating the status or state of a custom action, the free form query in Urmy is for searching for events (e.g., weddings, seminars, birthdays, promotions, concerts, etc.), and the search query in Akiyama is provided to a tool for supporting the creation of search expressions. None of these elements in Kwong, Urmy, and Akiyama serve the same purpose as the set of keywords recited in independent claims 1, 8, and 15. The sets of keywords recited in these claims are used for searching for actions that have at least a portion of at least one keyword that matches to the search query received from the second device.”

Examiner replies that Kwong in combination with Urmy an Akiyama teach the claimed limitation. The different limitations use keywords in different manners which explains the need for 3 references are used to teach the combined limitations.  


Pg. 12 of remarks, Appellant states “The Office Action rejects the “set of keywords” recited in the second limitation by citing to paragraphs [0358] and [0405] of Kwong. See Office Action, p. 5. The Office Action is interpreting the query used to locate the status or state of a custom action described in Kwong as being the set of keywords recited in the second limitation.”

Examiner replies that Kwong teaches this limitation.  Par. 0405 Kwong discloses a query is used to locate the status or state of the custom action. Par. 0358 Kwong discloses the status or state of “like” or “unlike” are associated with the “Like” custom action. The keywords are seen as the query that is associated with “like” or “unlike”, which describe the status or state.  Some example of keywords are “like” and “unlike” since the system queries the content to locate status or state of the custom action, the system is queries actions to locate the keywords “like” or “unlike”.

Pg. 12-13 of remarks, Appellant states “In addition, the Office Action rejects another instance of the “set of keywords” recited in the second limitation by citing to paragraph [0044] of Akiyama.”

Examiner replies that Akiyama teaches this limitation. The limitation involves receiving a query locating keywords that are not used in a query search…. Receiving a query and “wherein at least one keyword in the set of keywords is not in the presentation paraphrase.”  The presentation paraphrase is seen as the keyword search results.   Akiyama discloses this concept.  Par. 0044 Akiyama disclose presenting frequent word fields that are words that are not part of the search query.  The presented word fields are seen as presentation paraphrase.  The presented word fields are keywords that are presented, but are not part of the search.   Fig. 5 and Par. 0038 Akiyama discloses a query of the words “Chugoku, Japan, gas, electric power and supply project”.  In Fig. 7 and Par. 0044 Akiyama discloses the frequent words (presentation paraphrase) contains “power plant”, “chugoku Electric Power Co” petroleum” and “nuclear energy”.  In this case at least one keyword “gas” from the set of keywords “Chugoku, Japan, gas, electric power and supply project” is not in the presentation phrase “power plant”, “chugoku Electric Power Co” petroleum” and “nuclear energy”.


Pg. 14 of remarks, Appellant states “The third limitation of claims 1, 8, and 15 recites determining a subset of the set of actions by searching for actions in the set of actions having at least a portion of at least one keyword in the set of keywords that matches to the search query. The Office Action rejects the “set of keywords” recited in the third limitation by citing to paragraph [0050] of Urmy. See Office Action, p. 7. The Office Action is interpreting the free form query disclosed in Urmy as being the set of keywords recited in the third limitation.”


Examiner replies that Urmy teaches this limitation. Par. 0023 Urmy discloses a search engine on a server that is connected to a task database that stores tasks. Par. 0050 Urmy teaches a user using a free form query to search a system to locate tasks associated with an event.  The tasks are seen as the actions.  The free form search is seen as the search query. The database storing tasks is seen as a database to store a set of actions. 

On Pg. 14-15, Appellant states “Moreover, none of the elements relied upon in Kwong, Urmy, and Akiyama as being the claimed set of keywords, nor their combination, are structured in the same manner as the set of keywords recited in claims 1, 8, and 15. As mentioned above, the second limitation of claims 1, 8, and 15 recite that each action in the set of actions specifies a set of predefined paraphrases and each predefined paraphrase in the set of predefined paraphrases comprises a set of keywords and a presentation paraphrase. The Office Action is interpreting the custom actions in Kwong as being the actions recited in claims 1, 8, and 15. Also, the Office Action is interpreting the “like” and “unlike” of a custom action described in Kwong as being the predefined paraphrases of an action recited in second limitation. Under that interpretation, whatever element in Kwong, Urmy, or Akiyama is being interpreted as the set of keywords recited in claims 1, 8, and 15 would have to be included in the “like” and “unlike” (1.e., the predefined paraphrases) of the custom action. However, the element in Kwong that is being interpreted as the claimed set of keywords is not described as being included in a custom action of Kwong. Moreover, including the elements in Urmy and Akiyama that are being interpreted as the claimed set of keywords in the custom action of Kwong does not make any sense (i.e., including the free form query in Urmy for searching for events in the custom action of Kwong or including the search query in Akiyama that is provided to a tool for supporting the creation of search expressions in the custom action of Kwong). So regardless of which element Kwong, Urmy, or Akiyama is being interpreted as being the claimed set of keywords, none of them individually, or in combination, discloses the set of keywords recited in claims 1, 8, and 15 because these elements in Kwong, Urmy, and Akiyama are not structured in the same manner as the set of keywords recited in claims 1, 8, and 15. For at least the aforementioned reasons, the cited references do not disclose or suggest independent claims 1, 8, and 15.”

Examiner replies that Kwong teaches this limitation.  The custom action is “Like” and the action is “like” and “unlike”.  So searching for a keyword of “like” relates to the custom action of “Like” with the status of “Like”.  In combination with Urmy a user can a do free form text search that includes words that will locate the tasks (action), such as “Like”.

On Pg. 15, Appellant states “Claims 1, 8, and 15 recite the limitations of receiving a search query from a second device and determining a subset of the set of actions by searching for actions in the set of actions having at least a portion of at least one keyword in the set of keywords that matches to the search query. The Office Action is interpreting the free form query taught in Urmy as being the search query recited in the receiving limitation. See Office Action, p. 4. Then, for the determining limitation, the Office Action interprets the free form query of Urmy as being the claimed set of keywords. See Office Action, p. 7. Evidently, the Office Action is relying on the same element in Urmy to reject different claimed elements. These two claimed elements are structurally and functionally different. The search query recited in the independent claims is something that is received from a second device. On the other hand, the set of keywords recited in the independent claims is something that is included in a predefined paraphrase of an action. In addition, the search query and the set of keywords are related in a specific manner: the actions having at least one keyword in the set(s) of keywords that match the search query are used to determine the subset of the set of actions. This functionality cannot be achieved, nor does it make sense, if the free form query of Urmy is interpreted as being both the claimed search query and the set of keywords.”

Examiner replies that Kwong teaches this limitation.  The custom action is “Like” and the action is “like” and “unlike”.  So searching for a keyword of “like” relates to the custom action of “Like” with the status of “Like”.  In combination with Urmy a user can a do free form text search that includes words that will locate the tasks (action), such as “Like”.  It’s the combination of using Kwong with Urmy to arrive at the inventive concept.  Kwong and Urmy are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include searching the task database of Urmy, to allow access to the task. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently the tasks (Par. 0053 Urmy). Such as changing a status or checking on the status of an action.


 
On Pg. 16, Appellant states “The Office Action alleges that it would have been obvious to one of ordinary skill in the art to modify the custom action of Kwong to include the searching task database of Urmy, to allow the completion of the task and that the suggestion/motivation to combine is that it would be obvious to try in order to efficiently complete tasks. See Office Action, p. 5. Applicants respectfully disagree. One of ordinary skill in the art would not be motivated to combine Urmy with Kwong. For example, Kwong is directed at systems and methods for providing a custom action for an information post (e.g., a feed item on a web page). See Kwong, Abstract and paras. [0343]-[0345]. Specifically, the custom actions of Kwong may include any processing of data related to a feed item in an information feed (e.g., sorting, storing, analyzing, rating, categorizing, tagging, translating data, etc.). See Kwong, para. [0346]. On the other hand, Urmy is directed at an action alignment system for event planning and execution, which searches out web sites relating to event planning and, based on web site content, constructs a database of various tasks that might be desired for different events. See Urmy, Abstract. The tasks described in Urmy are things that are to be executed for events (e.g., weddings, seminars, birthdays, promotions, concerts, etc.). Kwong has no need, expressed or implied, for features related to any of the aforementioned concepts taught by Urmy. Therefore, Kwong would not gain any advantage or benefit from any features taught in Urmy that relate to event planning or constructing task for different events. That is, any advantage or benefit provided by the teachings of Urmy would be not needed by, and not relevant to, Kwong.

The Office Action alleges that it would have been obvious to one of ordinary skill in the art to modify the custom action of Kwong to include the searching task database of Akiyama, to allow better search queries and that the suggestion/motivation to combine is that it would be obvious to try in order to assist a user in retrieving relevant results to be displayed. See Office Action, p. 6. Applicants respectfully disagree. One of ordinary skill in the art would not be motivated to combine Akiyama with Kwong. For instance, as explained above, Kwong is directed at systems and methods for providing a custom action for an information post (e.g., a feed item on a web page). However, Akiyama is directed at a tool for supporting creation of a search expression. See Akiyama, Abstract. Kwong has no need, expressed or implied, for features related to the creation of search expressions taught by Urmy. Thus, Kwong would not gain any advantage or benefit from any features taught in Akiyama that relate to creating search expressions. In other words, any advantage or benefit provided by the teachings of Akiyama would be not needed by, and not relevant to, Kwong.

For at least the reasons provided above, one of ordinary skill in the art would not be motivated to combine Urmy or Akiyama with Kwong. The only way that one of ordinary skill in the art would combine Urmy or Akiyama with Kwong is through gleaning Applicants’ disclosure, which is impermissible hindsight. As such, the rationale for combining the Kwong, Urmy, and/or Akiyama is improper. Accordingly, a proper prima facie case of obviousness has not been established to reject claims 1-20.”

Examiner replies that there is motivation to combine Kwong, Urmy and Akiyama to teach the claimed invention. The invention relates to searching a database of actions and having a set of actions presented to the user. Kwong teaches searching different states and statuses of custom actions. Urmy discloses using a text search to search a database of task. Akiyama teaches performing a search and retrieving a search result word that is not contained in the query. All 3 of the references relates to searching using keywords.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Urmy, to allow access the task. The suggestion/motivation to combine is that it would be obvious to try in order to efficiently the tasks (Par. 0053 Urmy). Such as changing a status or checking on the status of an action. Kwong and Akiyama are analogous art because they are in the same field of endeavor, action processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the custom action of Kwong to include the searching task database of Akiyama, to allow better search queries. The suggestion/motivation to combine is that it would be obvious to try in order to assist a user in retrieving relevant results to be displayed (Par. 0002-0004 Akiyama). In conclusion a person of ordinary skill in the art at the time of the invention would have been motivated to use the Kwong reference to search for custom actions, and would be motivated to use Urmy when trying to search a database of actions/task and motivated by Akiyama to present results that are relevant which are results that do not contain the keywords in the search results.




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Conferees:

/JERMAINE A MINCEY/           Examiner, Art Unit 2159                                                                                                                                                                                             



/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner